        Case 20-20077 Document 10 Filed in TXSB on 02/20/20 Page 1 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                   §    CASE NO. 20-20077
       & CONSTRUCTION, LLC,                  §
       Debtor.                               §    CHAPTER 11

  APPLICATION OF DEBTOR FOR APPROVAL OF RETENTION OF STARK &
KNOLL AS SPECIAL COUNSEL ON CONTINGENT FEE AGREEMENT PURSUANT
                    TO 11 USC §§ 327(e) AND 328(a)

       This motion seeks an order that may adversely affect you. If you oppose the
       motion, you should immediately contact the moving party to resolve the
       dispute. If you and the moving party cannot agree, you must file a response
       and send a copy to the moving party. You must file and serve your response
       within 21 days of the date this was served on you. Your response must state
       why the motion should not be granted. If you do not file a timely response,
       the relief may be granted without further notice to you. If you oppose the
       motion and have not reached an agreement, you must attend the hearing.
       Unless the parties agree otherwise, the court may consider evidence at the
       hearing and may decide the motion at the hearing.

       Represented parties should act through their attorney.

       Two Guns Consulting & Construction, LLC. (“Debtor”) files this Application of Debtor

for Approval of Retention of Stark & Knoll as Special Counsel On Contingent Fee Agreement

Pursuant To 11 USC §§ 327(e) And 328(a), and would show the Court as follows:

   1. On February 11, 2020, the Debtor filed a Voluntary Petition under Chapter 11 of the

United States Bankruptcy Code, 11 U.S.C. § 101 et seq. The Debtor remains in possession of its

property and is operating its business as a debtor-in-possession, pursuant to section 1107 and

1108 of the Bankruptcy Code. No committee, trustee or examiner has been appointed.

   2. The Debtor asks that Stark & Knoll be approved as special counsel to continue its

representation of the Debtor in connection with its claims against MarkWest Liberty Midstream

& Resources, LLC, and Jefferson Gas Gathering Company, LLC in a suit styled In re: Two Guns

Consulting & Construction, LLC v. MarkWest Liberty Midstream & Resources, LLC and
         Case 20-20077 Document 10 Filed in TXSB on 02/20/20 Page 2 of 5




Jefferson Gas Gathering Company, LLC; Case Number 19CV00472; in the Court of Common

Pleas, Jefferson County, Ohio.

    3. Stark & Knoll has agreed to represent the Debtor on a contingency fee basis as set forth

on the engagement letter, which is attached to the affidavit of Michael R. Fortney, attached

hereto as Exhibit A.

    4. Stark & Knoll has not requested a post-petition retainer from the Debtor at this time.

    5. Stark & Knoll will file applications for approval of its fees and expenses.

    6. To the best of the Debtor’s knowledge and belief, Stark & Knoll holds or represents no

interest adverse to the Debtor and has no connection of any kind or nature with the creditors or

other parties to this case, or their respective attorneys, which is adverse to the interests of the

Debtor on the matter for which it is engaged.

       The Debtor requests this Court approve its retention and employment of Stark & Knoll, as

Special Litigation Counsel for the Debtor pursuant to 11 USC §§ 327(e) And 328(a), on the

terms set forth in this application and the engagement letter attached to the affidavit of Michael

R. Fortney, and for all other relief to which it may be entitled.

                                                 Respectfully submitted,

                                                 /s/ Nathaniel Peter Holzer
                                                 Nathaniel Peter Holzer
                                                 Texas Bar No. 00793971
                                                 Jordan, Holzer & Ortiz, P.C.
                                                 500 North Shoreline Boulevard, Suite 900
                                                 Corpus Christi, TX 78401-0341
                                                 Telephone: 361.884.5678
                                                 Facsimile: 361.888.5555
                                                 Email: sjordan@jhwclaw.com
                                                 Email: pholzer@jhwclaw.com
                                                 PROPOSED ATTORNEYS FOR DEBTOR
                                                 TWO GUNS CONSULTING &
                                                 CONSTRUCTION, LLC



______________________________________
App to Retain Stark & Knoll as Special Counsel                         Page 2
         Case 20-20077 Document 10 Filed in TXSB on 02/20/20 Page 3 of 5




                                        CERTIFICATE OF SERVICE

        I certify that on February 20, 2020, a true and correct copy of the foregoing was served
electronically to all parties registered with the Court’s electronic noticing system and to all creditors
shown on the attached list via U.S. First class mail.
                                                      /s/ Nathaniel Peter Holzer
                                                      Nathaniel Peter Holzer




______________________________________
App to Retain Stark & Knoll as Special Counsel                     Page 3
         Case 20-20077 Document 10 Filed in TXSB on 02/20/20 Page 4 of 5



                                         ECF Service List

United States Trustee           Counsel for San Patricio County       Counsel for Ligonier Construction
606 N. Carancahua, Ste. 1107    Diane Sanders                         Company, Inc.
Corpus Christi, TX 78401        Linebarger, Goggan, Blair & Sampson   Patrick H. Autry
USTPRegion07.CC.ECF@USDOJ.GOV   P.O. Box 17428                        Branscomb PC
                                Austin, TX 78760                      8023 Vantage Drive, Suite 560
                                austin.bankruptcy@publicans.com       San Antonio, TX 78230
                                                                      pautry@branscomblaw.com
                                                                      bsmith@branscomblaw.com
                     Case 20-20077 Document 10 Filed in TXSB on 02/20/20 Page 5 of 5
  Served via U.S. first class mail, postage prepaid:
 Internal Revenue Service            Texas Workforce Commission
                                                                       Alex E. Paris Equip & Sales Co.
 Centralized Insolvency Solutions    Bankruptcy Unit, Room 556
                                                                       U Smith Township State Rd.
                                                                       1595
 P.O. Box 7346                       101 E. 15th Street
                                                                       Atlasburg, PA 15004
Philadelphia, PA. 19101-7346         Austin, TX. 78778-0001



 Atlas Trenchless, LLC               Badger Daylight Corp.               Belmont Aggregates, Inc.
 1351 Broadway Street West           75 Remittance Dr., Suite 3185       PO Box 349
 Rockville, MN 56369                 Chicago, IL 60675-3185              Bridgeport, CT 43912



 Chase Card Services                 Darby Equipment Company             DBI, Inc.
 PO Box 94014                        2940 N. Toledo Avenue               15440 W. 109th St.
 Palatine, IL 60094-4014             Tulsa, OK 74115                     Lenexa, KS 66219



                                     Leslie Equipment Company
 Horizon Supply Company                                                 Ligonier Construction Co.
                                     Attn: Tammy
 311 White Street                                                       PO Box 277
                                     105 Tennis Center Drive
 New Castle, PA 16101                                                   Laughlintown, PA 15655
                                     Marietta, GA 45750



 Longhorn Mulching Co.               Luby Equipment                     Magnum Machine Works, LLC
 7003 E. State Highway 103           2300 Cassens Drive                 7480 NW Caldwell Road
 Lufkin, TX 75901                    Fenton, MO 63026                   Kidder, MO 64649



McKinney Drilling Company           Miley Fencing                      Moorhead Brothers, Inc.
2434 Etring Avenue                  54500 Sarahsville Road             PO Box 124
Corpus Christi, TX 78415            Senecaville, OH 43780              Blacksburg, SC 29702



Ohio CAT
                                    Southeastern Equipment Co., Inc.   United Rentals (North America), Inc.
Box 774439
                                    PO Box 536                         PO Box 840514
4439 Solutions Center
                                    Cambridge, OH 43725                Dallas, TX 75284-0514
Chicago, IL 60677-4004


                                    Jim Clancy
                                                                       Prosperity Bank
YAK MAT, LLC                        JD Egbert
                                                                       Attn: Bill Hailey
PO Box 95434                        Branscomb Law
                                                                       14201 Northwest Blvd.
Grapevine, TX 76099-9734            802 N. Carancahua, Ste. 1900
                                                                       Corpus Christi, TX 78410
                                    Corpus Christi, TX 78401


Komatsu Financial
PO Box 99303
Chicago, IL 94583
